Exhibit 99.1 Horizon I Investments, LLC Financial Statements Horizon I Investments, LLC Index to the Financial Statements Page Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements for the Period from October 22, 2015 (Inception) to December 31, 2015 Balance Sheet 2 Statement of Operations 3 Statement of Changes in Members' Equity 4 Statement of Cash Flows 5 Notes to Financial Statements 6 Unaudited Financial Statements for the Three Months Ended March 31, 2016 Balance Sheets 9 Statement of Operations 10 Statement of Cash Flows 11 Notes to Financial Statements 12 -i- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of Horizon I Investments, LLC 55 5th Avenue, Suite 1702 New York, New York 10003 We have audited the accompanying balance sheet of Horizon I Investments, LLC as of December 31, 2015 and the related statements of operations, changes in members’ equity, and cash flows for the period from October 22, 2015 (inception) through December 31, 2015.Horizon I Investments, LLC’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Horizon I Investments, LLC as of December 31, 2015 and the results of its operations and its cash flows for the period from October 22, 2015 (inception) through December 31, 2015 in conformity with accounting principles generally accepted in the United States of America. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas July 15, 2016 -1- Horizon I Investments, LLC Balance Sheet As of December 31, 2015 ASSETS Current Assets: Cash $ Notes receivable - related party Total Current Assets Cost method investmentin Horizon Energy Partners LLC Total Assets $ LIABILITIES AND MEMBERS' EQUITY Current Liabilities: Escrow deposits payable $ Total Current Liabilities Commitments and contingencies Members' Equity: Members' equity Accumulated deficit Total Members' Equity Total Liabilities and Members' Equity
